DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada et al. (US 2008/0229620), (hereinafter, Kawada).

RE Claim 13, Kawada discloses a planarization process, comprising steps of: 
providing a semiconductor structure “trench MOSFET” comprising a substrate “SiC” and at least one trench 13, referring to FIG. 1A formed on the substrate 5, referring to FIG. 9, wherein a bottom surface and a plurality of side walls of the substrate are configured along an outer periphery of the at least one trench, referring to FIG. 9; and
annealing “thermal treatment” the substrate with the at least one trench thereon in an annealing ambient comprising a gas selected from one of argon and hydrogen [0041, 0042, and tables 1-3], referring to Tables [1-3], [0040-0042 and 0046] to flatten at least one of the bottom surface and the side walls of the at least one trench.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Bach et al. (US 2014/0145272), (hereinafter, Or-Bach) as evidenced by Tseng et al. (US 10,029,910), (hereinafter, Tseng) or on the alternative Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over Or-Bach et al. (US 2014/014272), (hereinafter, Or-Bach) in view of Tseng et al. (US 10,029,910), (hereinafter, Tseng) and in further view of Suwa et al. (“Flattening Technique of (551) Silicon Surface using Xe/He th ECS Meeting, May 11-15, 2014), with abstract included, (hereinafter, Suwa).
 
RE Claims 10 and 11, Or-Bach discloses in FIGS. 29-34 a three-dimensional integrated CMOS-MEMS structure, i.e. 3D-ICs with multi-layers structure and a method of making the same, wherein the CMOS/MEMS structure, such as MEMS accelerometer [0163] included interconnect structure 2948/2911/2922/2926/2955, referring to FIGS. 29G-29H and a MEMS sensor, i.e. MEMS structure , such as MEMS accelerometer [0163], and wherein the CMOS transistor includes a recessed channel 3223 formed in a trench 3286, as part of Recess-Channel-Array Transistor (RCAT), referring to FIG. 32D planarization process, comprising steps of: 
providing a semiconductor structure 3223/324/3226 comprising a substrate, at least one trench 3286 formed on the substrate 3210, and a multilayer metal interconnection structure 2948/2911/2922/2926/2955 disposed on the substrate 3210, referring to FIG. 32D [0137 and 152], wherein a bottom surface and a plurality of side walls of the substrate are configured along an outer periphery of the at least one trench 3286, and the multilayer metal interconnection structure 2948/2911/2922/2926/2955 comprises a MEMS frame structure, such as MEMS accelerometer [0163] and a plurality of through holes. As evidenced by Tseng Examiner notes that the MEMS accelerometer structure includes a plurality of through holes, referring to FIG. 1D, hence meeting the claimed limitation. If applicant contends that the through holes is implicitly met, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the MEMS accelerometer structure of Tseng MEMS structure including though holes as a 
using a low temperature plasma treatment to process the at least one trench to flatten “smoothen”  the bottom surface and the side walls of the at least one recessed trench [0108], wherein a plasma of the plasma treatment comprises hydrogen [0108].
Or-Bach does not disclose using inert gas with the hydrogen.
However, in a related art, Suwa discloses a silicon surface flattening method using Xe/hydrogen plasma at low temperature 400oC, hence meeting the claimed temperature range of 300 oC -400 oC of Claim 11 and ambient pressure of 266 Pa [abstract].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use Suwa surface flattening method in order to achieve better surface flatness.
RE Claim 12, Or-Bach in view of Tseng and Suwa do not disclose planarization process, wherein a content of hydrogen in the plasma is between 2.5% and 10%, and a content of inert gas in the plasma is between 90% and 97.5%.
However, Suwa discloses a silicon surface flattening method using Xe/hydrogen low temperature plasma, wherein Xe ration is 90%, which meets the lower-end claimed value and hydrogen content of 10%, which meets the upper-end claimed value.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use Suwa surface flattening method with the Xe/hydrogen gases content ratios in order to achieve better surface flatness.
 



(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being un-patentable over Kawada et al. (US 2008/0229620), (hereinafter, Kawada).

RE Claim 14, Kawada discloses a planarization process, wherein the annealing ambient comprises argon and an anneal temperature is between 1300°C and 1700°C, referring to Table 1. Furthermore, Kawada discloses the effect of temperature on the surface roughness, i.e. trench internal surface flatness, referring to tables 4 and 5, hence the temperature is a result effective variable.
Kawada does not disclose a planarization process, wherein an anneal temperature is between 750°C and 1100°C.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed temperature range, since it has been established as a result effective variable, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 15, Kawada discloses a planarization process, wherein the annealing ambient comprises hydrogen and an anneal temperature is between 1300°C and 1700°C, referring to Table 1. Furthermore, Kawada discloses the effect of temperature on the surface roughness, i.e. trench internal surface flatness, referring to tables 4 and 5, hence the temperature is a result effective variable.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed temperature range, since it has been . 
 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including two steps planarization processes as disclosed in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898